Citation Nr: 1109002	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of  Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to January 1958, with additional service in the U.S. Marine Corps Reserves from January 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for glaucoma, bilateral hearing loss, and tinnitus.  

In July 2009, the Veteran testified at a hearing held before the undersigned Veterans Law Judge sitting at the RO.  Thereafter, in an August 2009 decision, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development.  To the extent possible, all requested development was accomplished.  The AMC then readjudicated the claims in a January 2011 supplemental statement of the case (SSOC) before forwarding the case to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  The Veteran was treated for second-degree burns on his face during service, with no mention of eye problems either before or after this injury.

2.  He received a diagnosis of glaucoma many years later, long after his military service had ended, with no medical evidence that it was incurred in or otherwise related to service.

3.  The Veteran's bilateral hearing loss was first identified in May 2004 and has not been attributed by competent medical evidence to service. 

4.  The Veteran first reported experiencing tinnitus at the time he filed his claim for service connection in March 2005, which has not been medically linked to service.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A  §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Tinnitus also was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letters from the RO to the Veteran dated in November 2004, April 2005, June 2005, and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A.         § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board specifically remanded these claims to the AMC in August 2009 to determine whether the Veteran suffers from glaucoma, hearing loss, and tinnitus as a result of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The eye examination was performed in April 2010.  Inexplicably, however, the Veteran failed to report for his audiological evaluation scheduled for March 29, 2010.  The Board is therefore left to decide the claims for service connection for hearing loss and tinnitus based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

Further, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II.  Service Connection for Glaucoma

The Veteran claims that he suffers from glaucoma as a result of an injury in service.  In written statements and during his July 2009 hearing, he explained that he suffered severe burns over his entire face, including both eyes, when an explosion occurred while mixing fuel for a flamethrower.  After carefully reviewing the evidence of record, however, the Board finds no basis to grant his claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link a current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service treatment records (STRs) confirm that he was treated for second-degree burns on his face in January 1955.  However, none of these records indicates that his eyes were injured or damaged in the explosion.  Indeed, none of the STRs mention any problems with either eye, such as glaucoma, either before or after the January 1955 explosion.  For example, when examined in October 1955, January 1958, and March 1959, his uncorrected distant visual acuity was 20/20 for both eyes, which is normal.  

Therefore, while the Board concedes that the Veteran sustained facial burns while on active duty, there is no evidence that he injured his eyes at any time in service.  The STR's therefore provide evidence against the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).   In other words, chronicity of disease or injury in service has not been established, thereby requiring evidence of continuity of symptomatology during the many years since service until his claim was filed in March 2005.  

But there is also no evidence involving continuity of symptomatology concerning glaucoma.  In fact, the record shows that the Veteran was not diagnosed with glaucoma until a February 2003 report from Kaiser Permanente (Kaiser), which is over forty years after his military service had ended.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In diagnosing glaucoma, the physician at Kaiser mentioned that the Veteran's right lip inversion showed scarring that "could be" related to a burn.  Unfortunately, this opinion is not sufficient to relate the Veteran's glaucoma to the burn injury in service because it is far too speculative.   See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence that is speculative, general, or inconclusive in nature cannot be used to support a claim).  Also problematic is the fact that there is no indication that the physician specifically related the Veteran's glaucoma to the in-service burn injury after applying valid medical analysis to the significant facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In contrast, in April 2010 a VA examiner reviewed the Veteran's claims file and examined the Veteran's eyes before concluding that the Veteran's glaucoma is not related to the burn injury in service.  The examiner explained that "[i]t is unlikely that facial burns will cause glaucoma unless the surface or the inner contents of the eye itself are involved.  In this case, there is no sign of traumatic or burn damage to the eyes.  There are no scars and the angle anatomy is normal."  The examiner then stated, "It is possible that his cataracts, glaucoma, and macular epi-retina membrane can worsen with time but it would be hard to relate these conditions to the veteran's service connected activities."  

This opinion constitute the most compelling evidence against the Veteran's claim since it is based on a review of the pertinent medical and other history and is supported by sound rationale.  Nieves-Rodriguez, 22 Vet App at 298 (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed, but that the probative value of the opinion may be compromised if the commenting physician failed or neglected to discuss relevant evidence or overlooked pertinent reports regarding the Veteran's medical history that, if considered, may have changed the outcome of the opinion or provided reason for the commenting physician to have concluded differently).

Thus, the most probative (competent and credible) evidence indicates that the Veteran's glaucoma is unrelated to his military service, including the burn injury he sustained to his face.  In sum, the Board places significant probative value on the lack of a chronic eye disability in service, the vast number of years between the conclusion of his military service and the first documented post-service evidence of glaucoma, and, most significant, the VA examiner's opinion that the Veteran's current glaucoma is unrelated to the in-service burn injury.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

The Board also has considered the Veteran's assertion that his glaucoma was caused by the burn injury in service.  As a layperson, however, the Veteran is generally not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that his is competent to give evidence about what he experienced while on active duty, such as the incident involving the explosion, which the Board concedes since it is documented in his service records.  Layno v. Brown, 6 Vet. App. 465 (1994).  But he is not competent to attribute his current glaucoma to this injury.

Furthermore, even assuming for the sake of argument that the Veteran's assertions constitute competent evidence, the Board places greater probative value on the medical evidence showing that his glaucoma is unrelated to service.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for glaucoma.  And this being the case, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, his appeal must be denied.




II.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran claims that he suffers from bilateral hearing loss and tinnitus as a result of repeated exposure to excessively loud noise (acoustic trauma) in service.  For the reasons set forth below, however, the Board finds no basis to grant these claims.

The Board finds that the Veteran suffers from both tinnitus and hearing loss.  There is no formal diagnosis of tinnitus anywhere in the record.  However, tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So the Veteran, even as a layperson, is competent to proclaim that he experiences tinnitus, especially since this condition, by its very nature, is inherently subjective and therefore capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Unlike tinnitus, though, impaired hearing only will be considered an actual disability according to VA standards when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  And in this case, an audiological evaluation performed at Kaiser in May 2004 confirms a bilateral hearing loss disability according to these standards, as he had decibel losses greater than 40 in the 1000, 2000, 3000 and 4000 Hz frequencies in both ears .  Id.  

Resolution of these claims, therefore, turns on whether these conditions are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, though, the most probative evidence on this determinative issue indicates that these conditions are unrelated to his military service.

The record indicates that the Veteran was probably exposed to acoustic trauma in service, since he served as an infantryman.  However, his STRs make no reference to hearing loss or tinnitus, either by complaint or objective clinical finding (diagnosis, etc.).  Of particular relevance, numerous examinations in service noted that whispered-voice and spoken-voice testing were 15/15 bilaterally, which is normal.  Thus, in the absence of hearing problems and complaints of tinnitus in service, the STRs provide highly probative evidence against his claims.  See Struck, 9 Vet. App. at 145.

VA regulation also provides that organic disease of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by probative evidence to the contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, however, there is no evidence of any hearing loss within one year of the Veteran's separation from active duty. 

Also, even though disabling hearing loss may not be demonstrated at separation or within one year of service, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran has not met this burden, however.  The record shows that a hearing loss disability according to VA standards was not diagnosed until the May 2004 audiological evaluation.  The Veteran also made no reference to tinnitus until he filed his claim in March 2005.  This significant gap of time between his separation from active duty and the first onset of hearing loss and tinnitus constitutes compelling evidence against the claims.  See Maxson, 230 F.3d at 1330 (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In addition, no medical evidence indicates that either disability is related to service.  See also Maggitt, D'Amico, Hibbard, and Collaro, all supra.  The Board reiterates that, pursuant to the Board's August 2009 remand, the Veteran was scheduled for a VA audiological evaluation to determine whether he had any tinnitus and/or hearing loss as a result of acoustic trauma in service; however, the Veteran failed to appear to the scheduled evaluation and offered no explanation for his absence.  See 38 C.F.R. § 3.655.  As a result, there is no medical evidence concerning the etiology of this tinnitus and hearing loss.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Since no medical evidence indicates that the Veteran's tinnitus and hearing loss are related to service, there is no basis to grant these claims.  In other words, there is no medically sound basis upon which to attribute the post-service findings to noise exposure in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and 38 C.F.R. § 3.303(d).

Indeed, the only evidence of a nexus between the Veteran's hearing loss and tinnitus and his military service are his own lay statements.  However, the Veteran is simply is not qualified to render a probative medical opinion concerning the presence or cause of a hearing loss disability.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 (laypersons are not competent to render medical opinions).  He is only competent to comment on symptoms (e.g., difficulty hearing) he may have personally experienced during and since service, but not whether and when his hearing loss became severe enough to meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 310; see also 38 C.F.R. § 3.159(a)(2) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board acknowledges that the Veteran is competent to report experiencing tinnitus during and since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to describe symptoms within his five senses).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and Jandreau, 492 F. 3d at 1372, the Federal Circuit Court explained that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although competent, the Board does not find the Veteran's statements concerning the etiology of his tinnitus to be credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (the  Board must still weigh a Veteran's lay statements and testimony against the other evidence of record, including the medical evidence).  His credibility is undermined by the fact that he did not reports tinnitus in service or until many year after his military service had ended.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).

The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence such as treatment records.  See Davidson, 581 F.3d at 1313, quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, his statements are found to be incredible because they are inconsistent with the other evidence of record, including his STRs and post-service records, none of which refer to ongoing problems with tinnitus.  

The Board thus concludes that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore, the doctrine of reasonable doubt is not for application, and the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER


Service connection for glaucoma is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


